     Case 3:20-cv-00756-REP Document 5 Filed 10/09/20 Page 1 of 26 PageID# 30




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

WILLIE STANLEY, JR., on behalf of himself            :
and all others similarly situated,                   :
                                                     :
        Plaintiff,                                   :
                                                     :
v.                                                   :
                                                     :
INTELLICORP, INC.                                    :
                                                     :
SERVE:                                               :
Corporation Service Company                          :
100 Shockoe Slip                                     :
2nd Floor                                            :      Civil Action No. 3:20-cv-756
Richmond, VA 23219                                   :
                                                     :
and                                                  :
                                                     :
FIRST ADVANTAGE BACKGROUND                           :
SERVICES CORP.                                       :
                                                     :
SERVE:                                               :
Corporation Service Company                          :
100 Shockoe Slip                                     :
2nd Floor                                            :
Richmond, VA 23219                                   :
                                                     :
        Defendants.                                  :


                      FIRST AMENDED CLASS ACTION COMPLAINT

        COMES NOW the Plaintiff, Willie Stanley, Jr., (“Plaintiff”), by counsel, and files this

First Amended Class Action Complaint against IntelliCorp, Inc., (“IntelliCorp”) and First

Advantage Background Services Corp. ("First Advantage"), and in support, thereof, he states as

follows:
  Case 3:20-cv-00756-REP Document 5 Filed 10/09/20 Page 2 of 26 PageID# 31




                               PRELIMINARY STATEMENT

       1.     This is a class action for statutory and punitive damages, costs, and attorneys fees

brought under 15 U.S.C. § 1681, et seq. (the Fair Credit Reporting Act or “FCRA”).

                                       JURISDICTION

       2.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331 and 15 U.S.C. §

1681(p).

       3.      IntelliCorp is a foreign corporation authorized to do business in the

Commonwealth of Virginia through its registered office in Richmond, Virginia.

       4.      First Advantage is a foreign corporation authorized to do business in the

Commonwealth of Virginia through its registered office in Richmond, Virginia.

                                           PARTIES

       5.     The Plaintiff is a natural person residing in Virginia, and at all times relevant was

a “consumer” as defined by 15 U.S.C. §1681a(c).

       6.     IntelliCorp and First Advantage are each “consumer reporting agencies” as

defined by 15 U.S.C. §1681a(f). They are both regularly engaged in assembling, evaluating, and

disbursing consumer information to furnish consumer reports to third parties as defined by 15

U.S.C. §1681a(d).

       7.     Upon information and belief, the Defendants sell consumer reports to third parties

in exchange for monetary compensation.

                           FACTS AS TO BOTH DEFENDANTS

       8.     Plaintiff has historically been the victim of inaccurate credit reporting by various

background check agencies.




                                                2
  Case 3:20-cv-00756-REP Document 5 Filed 10/09/20 Page 3 of 26 PageID# 32




       9.      One of these companies that sells so-called "wholesale" criminal records to a

variety of other smaller background check companies previously sold records attributed to the

Plaintiff that falsely indicated that he was a sex offender registered in both Virginia and

Milwaukee, Wisconsin.

       10.     These reports were both false.

       11.     Plaintiff has never been convicted of any sex crimes and has therefore never

registered as a sex offender anywhere.

       12.     In fact, Plaintiff has historically worked as a driver transporting medical patients,

usually elderly, between various locations, and the accurate reporting of his criminal background

history, even as it applies to something as simple as traffic infractions, is very important to him.

       13.     Upon learning of these and other inaccurate criminal records that had historically

been reported about him, Plaintiff sought to preemptively check the records of various consumer

reporting agencies to determine what they would report about him if a potential employer

requested his records.

       14.     In late 2018, Plaintiff requested the disclosure of all the information in his

consumer file from the Defendants.

       15.     Plaintiff wrote to the Defendants to seek a copy of this information.

       16.     In these letters, Plaintiff provided the Defendants with everything that each would

need to identify him, including his First Name, Last Name, Generational Suffix, Street Address,

City, State, Zip Code, and Date of Birth.

       17.     Plaintiff also provided each Defendant with a copy of his driver's license as an

attachment to each letter.




                                                  3
  Case 3:20-cv-00756-REP Document 5 Filed 10/09/20 Page 4 of 26 PageID# 33




       18.     The Defendants regularly sell reports to customers who provide them with less

information than this.

       19.     Upon information and belief, the Defendants will sell criminal background reports

to customers who provide nothing more than a full name and a date of birth for the subject of the

requested report.

                         FACTS AS TO DEFENDANT INTELLICORP

       20.     Defendant IntelliCorp responded to the Plaintiff on September 27, 2018.

       21.     IntelliCorp was able to identify the Plaintiff using the information that he

provided with his disclosure request as described above.

       22.     IntelliCorp did not have any trouble or difficulty understanding who the Plaintiff

was.

       23.     IntelliCorp would have sold a report about the Plaintiff to any of its customers

that requested it on September 27, 2018.

       24.     However, IntelliCorp's response did not contain "all information in the

[Plaintiff's] file at the time of the request", as required by 15 U.S.C. §1681g(a)(1).

       25.     IntelliCorp's response also did not contain "the sources of the information", as

required by 15 U.S.C. §1681g(a)(2).

       26.     IntelliCorp's response also did not contain the "identification of each person...that

procured a consumer report" about the Plaintiff for employment purposes within the preceding 2-

year period, or for any other purpose during the preceding 1-year period, as required by 15

U.S.C. §1681g(a)(3)(A).

       27.     In fact - IntelliCorp's response did not contain anything relevant to the Plaintiff,

and entirely failed to comply with 15 U.S.C. §1681g.




                                                  4
  Case 3:20-cv-00756-REP Document 5 Filed 10/09/20 Page 5 of 26 PageID# 34




         28.   Instead, IntelliCorp responded by sending the Plaintiff a “Copy Request Form”,

attached hereto as Exhibit "A", to complete and return before it would agree to provide him with

the disclosure required by 15 U.S.C. §1681g.

         29.   The "Copy Request Form" required Plaintiff to (1.) restate all of the information

that he had already provided to IntelliCorp, (2.) provide his full social security number, and (3.)

sign a separate "Authorization Release", providing the Defendant with authority to "release a

copy of [his] background check report that [he] had requested."

         30.   Plaintiff did not merely request "a copy of his background check report."

         31.   Instead, as contemplated by the statute, Plaintiff broadly requested a copy of "all

information that [IntelliCorp] had about [him], including any information that [it] would sell to a

potential employer that ordered a report using [his] identifying and demographic information".

         32.   Further, it is illogical to require the Plaintiff to sign an authorization allowing

IntelliCorp to release information to himself.

         33.   This intentionally adopted policy and procedure requiring consumers to sign the

"Copy Request Form" as a pre-requisite to obtaining the full consumer disclosure that contained

all information about the consumer within IntelliCorp's possession, together with the sources of

the information and the identity of anyone who had obtained it in the past, as contemplated by

Congress, violated the Fair Credit Reporting Act.

         34.   Upon information and belief, IntelliCorp implemented this artificial roadblock in

order to reduce the number of disclosures that it would send out, and accordingly, the number of

disputes that it would be required to process, investigate and respond to, in an effort to save

money.




                                                  5
  Case 3:20-cv-00756-REP Document 5 Filed 10/09/20 Page 6 of 26 PageID# 35




       35.     IntelliCorp violated 15 U.S.C. § 1681g by failing to disclose to the Plaintiff all the

information contained his consumer file at the time of the request.

       36.     By requiring the Plaintiff to fill out an additional form before agreeing to provide

the Plaintiff with a copy of his consumer disclosure, IntelliCorp deprived the Plaintiff of this

valuable information despite the requirements of the FCRA and according to the Defendant’s

standard practices and procedures, thereby causing the Plaintiff to suffer informational injury.

                     FACTS AS TO DEFENDANT FIRST ADVANTAGE

       37.     Defendant First Advantage responded to the Plaintiff on October 11, 2018.

       38.     First Advantage was able to identify the Plaintiff using the information that he

provided with his dispute letter as described above.

       39.     First Advantage did not have any difficulty identifying the Plaintiff.

       40.     First Advantage would have sold a report about the Plaintiff to any of its

customers that requested it on October 11, 2018.

       41.     However, First Advantage's response did not contain "all information in the

[Plaintiff's] file at the time of the request", as required by 15 U.S.C. §1681g(a)(1).

       42.     First Advantage's response also did not contain "the sources of the information",

as required by 15 U.S.C. §1681g(a)(2).

       43.     First Advantage's response also did not contain the "identification of each

person...that procured a consumer report" about the Plaintiff for employment purposes within the

preceding 2-year period, or for any other purpose during the preceding 1-year period, as required

by 15 U.S.C. §1681g(a)(3)(A).

       44.     In fact - First Advantage's response did not contain anything relevant to the

Plaintiff, and entirely failed to comply with 15 U.S.C. §1681g.




                                                  6
  Case 3:20-cv-00756-REP Document 5 Filed 10/09/20 Page 7 of 26 PageID# 36




       45.     Instead, First Advantage responded by sending Plaintiff the letter attached as

Exhibit "B".

       46.     This letter acknowledged First Advantage's understanding that Plaintiff had made

a "Full File Disclosure" request.

       47.     This letter included a "Full File Disclosure Request Form" that required Plaintiff

to (1.) restate all of the information that he had already provided to First Advantage, (2.) provide

his full social security number, (3.) write his driver's license number out and write the name of

the state that issued it, notwithstanding that First Advantage already had a copy of it, (4.) indicate

his gender, (5.) provide his daytime and evening telephone numbers, (6.) provide his email

address, and (7.) sign and date the form.

       48.     Then, in addition to completing the form attached as Exhibit "B" and as described

in the preceding paragraph, First Advantage also required Plaintiff to provide yet another

document, dated within the preceding two months, from the list below:

       Major Credit Card Billing Statement
       Major Bank Statement
       Major Gas Company Credit Card Billing Statement
       Major Department Store Credit Card Billing Statement
       Utility Bill (Gas, Electric, Water, Sewer or Cable/Satellite-Dish)
       Telephone Bill
       Major Cell Phone Service Provider Bill
       Insurance Declaration Page (must be in effect - not expired)

       49.     Then, if the information requested was to be sent to a second home or rental

property, the Defendant additionally required either a Property Tax Bill (for the most current

year or year immediately preceding) or a Property Deed.

       50.     Nothing in the Fair Credit Reporting Act permits First Advantage to require

consumers to fill out a form of its own choosing or provide additional documents from an

arbitrary list of its own creation, with additional arbitrary requirements about how old the



                                                  7
  Case 3:20-cv-00756-REP Document 5 Filed 10/09/20 Page 8 of 26 PageID# 37




documents were permitted to be, the types of utility bills that it would accept, or whether the

bank or credit card company in question was "Major" or not.

        51.     This intentionally adopted policy and procedure requiring consumers to sign the

"Full File Disclosure Request Form" as a pre-requisite to obtaining the full consumer disclosure

that contained all information about the consumer within First Advantage's possession, together

with the sources of the information and the identity of anyone who had obtained it in the past, as

contemplated by Congress, violated the Fair Credit Reporting Act.

        52.     Upon information and belief, First Advantage implemented this artificial

roadblock in order to reduce the number of disclosures that it would send out, and accordingly,

the number of disputes that it would be required to process, investigate and respond to, in an

effort to save money.

        53.     First Advantage violated 15 U.S.C. § 1681g by failing to disclose to the Plaintiff

all of the information contained in his consumer file at the time of the request.

        54.     By requiring the Plaintiff to fill out an additional form before agreeing to provide

the Plaintiff with a copy of his consumer disclosure, First Advantage deprived the Plaintiff of

this valuable information despite the requirements of the FCRA and according to the

Defendant’s standard practices and procedures, thereby causing the Plaintiff to suffer

informational injury.

                                     COUNT I: Class Claim
                                           (IntelliCorp)
                                  Violation of 15 U.S.C. § 1681g

        55.     The Plaintiff restates each allegation in the preceding paragraphs 1 through 36 as

if set forth at length herein.

        56.     IntelliCorp violated 15 U.S.C. § 1681g(a)(1) by failing to disclose all of the




                                                  8
  Case 3:20-cv-00756-REP Document 5 Filed 10/09/20 Page 9 of 26 PageID# 38




Plaintiff’s information that it maintained at the time of the request.

       57.     IntelliCorp violated 15 U.S.C. § 1681g(a)(2) by failing to disclose all of the

sources of the information maintained in the consumer's file at the time of the request.

       58.     IntelliCorp violated 15 U.S.C. § 1681g(a)(3) by failing to identify each person

that procured the Plaintiff’s consumer report within the prior one or two years, as applicable, at

the time of the request.

       59.     Pursuant to Rule 23 of the Federal Rules of Civil Procedure, the Plaintiff brings

this action for himself and on behalf of a class defined as follows:

       All natural persons residing in the United States (a.) who requested their consumer
       disclosure from IntelliCorp; (b.) who provided IntelliCorp with at least as much personal
       identifying information as IntelliCorp requires of its customers in order to sell a report;
       (c.) to whom IntelliCorp responded within the two years preceding the filing of this
       action and during its pendency; (d.) to whom IntelliCorp sent a “Copy Request Form”
       substantially similar to Exhibit "A" to the Complaint; and (e.) to whom IntelliCorp did
       not send a copy of that consumer's disclosure. Excluded from the class definition are any
       employees, officers, or directors of IntelliCorp, any attorney appearing in this case, and
       any judge assigned to hear this action.

       60.     Plaintiff additionally brings this action on behalf of a subclass of the Class

described in paragraph 59, as follows ("IntelliCorp Identification Card Subclass"):

       All natural persons residing in the United States (a.) who requested their consumer
       disclosure from IntelliCorp; (b.) who provided IntelliCorp with at least as much personal
       identifying information as IntelliCorp requires of its customers in order to sell a report;
       (c.) who additionally included a copy of an identification card; (d.) to whom IntelliCorp
       responded within the two years preceding the filing of this action and during its
       pendency; (e.) to whom IntelliCorp sent a “Copy Request Form” substantially similar to
       Exhibit "A" to the Complaint; and (f.) to whom IntelliCorp did not send a copy of that
       consumer's disclosure. Excluded from this subclass definition are any employees,
       officers, or directors of IntelliCorp, any attorney appearing in this case, and any judge
       assigned to hear this action.

       61.     The Plaintiff incorporates his prior allegations and estimates that the class is so

numerous that joinder of all members is impractical. Although the precise number of class

members is known only to the Defendant, Plaintiff's counsel is aware from past litigation that



                                                  9
  Case 3:20-cv-00756-REP Document 5 Filed 10/09/20 Page 10 of 26 PageID# 39




IntelliCorp is an established business that sends out tens of thousands of consumer file

disclosures each year. If IntelliCorp uniformly sent its "Copy Request Form" to each such

individual, then the class size is at least that number, and certainly higher if the Court infers that

there are some number of individuals (like the Plaintiff) who ultimately never received their file

disclosure at all.

        62.     The Plaintiff’s claim is typical of those of the class members and are all are based

on the same facts and legal theories.

        63.     The Plaintiff will fairly and adequately protect the interests of the class. The

Plaintiff has retained counsel experienced in handling FCRA class actions. Neither the Plaintiff

nor his counsel has any interests that might cause them not to vigorously pursue this action. The

Plaintiff is aware of his responsibilities to the putative class and has accepted such

responsibilities.

        64.     Certification of a class under Rule 23(b)(1) of the Federal Rules of Civil

Procedure is proper. Prosecuting separate actions would create a risk of adjudications that would

be dispositive of the interests of the other members not parties to the individual adjudications or

would substantially impair their ability to protect their interests.

        65.     Certification of a class under Rule 23(b)(2) of the Federal Rules of Civil

Procedure is appropriate in that IntelliCorp acted on grounds generally applicable to the class,

thereby making declaratory relief appropriate with respect to the class as a whole.

        66.     Certification of the class under Rule 23(b)(3) of the Federal Rules of Civil

Procedure is also appropriate in that:

                a.     As alleged above, the questions of law or fact common to the members of

                the class predominate over any questions affecting an individual member. Each




                                                  10
  Case 3:20-cv-00756-REP Document 5 Filed 10/09/20 Page 11 of 26 PageID# 40




               of the common facts and legal questions in the case overwhelms the more modest

               individual damages issues. Further, those individual issues that do exist can be

               effectively streamlined and resolved in a manner that minimizes the individual

               complexities and differences in proof in the case.

               b.      A class action is superior to other available methods for the fair and

               efficient adjudication of the controversy. Consumer claims are generally ideal for

               class treatment as they involve many, if not most, consumers who are otherwise

               disempowered and unable to afford to bring such claims individually. Further,

               most consumers affected by the Defendant’s FCRA violations would likely be

               unaware of their rights under the law, or which counsel they could find to

               represent them in federal litigation. Additionally, individual litigation of the

               uniform issues, in this case, would be a poor use of limited judicial resources.

               The issues at the core of this case are class-wide and should be resolved at one

               time.

       67.     IntelliCorp violated 15 U.S.C. § 1681g(a)(1) by failing to disclose all of the

information maintained in its database at the time of the Plaintiff’s and each putative class

member’s request.

       68.     IntelliCorp violated 15 U.S.C. § 1681g(a)(2) by failing to disclose all of the

sources of the information maintained in its database at the time of the Plaintiff’s and each

putative class member’s request.

       69.     IntelliCorp violated 15 U.S.C. § 1681g(a)(3) by failing to disclose the identity of

each person that procured the information maintained in their database about the consumer at the

time of the Plaintiff’s and each putative class member’s request.




                                                 11
  Case 3:20-cv-00756-REP Document 5 Filed 10/09/20 Page 12 of 26 PageID# 41




       70.     IntelliCorp's violations of the Fair Credit Reporting Act were willful, entitling the

Plaintiff and putative class members to recover pursuant to 15 U.S.C. § 1681n, or, in the

alternative, the violations were committed negligently, entitling the Plaintiff and putative class

members to recover pursuant to 15 U.S.C. § 1681o.

       71.     As a result of the IntelliCorp’s violations of the Fair Credit Reporting Act, the

Plaintiff and the putative class members suffered damages including informational injury, the

inability to determine the sources of that information, and the inability to determine the identities

of each person that procured their file. They are therefore entitled to recover statutory damages,

punitive damages and attorneys fees and costs.

                                    COUNT II: Class Claim
                                        (First Advantage)
                                  Violation of 15 U.S.C. § 1681g

       72.     The Plaintiff restates each allegation in the preceding paragraphs 1 through 19 and

37 through 54 as if set forth at length herein.

       73.     First Advantage violated 15 U.S.C. § 1681g(a)(1) by failing to disclose all of the

Plaintiff’s information that it maintained at the time of the request.

       74.     First Advantage violated 15 U.S.C. § 1681g(a)(2) by failing to disclose all of the

sources of the information maintained in the consumer's file at the time of the request.

       75.     First Advantage violated 15 U.S.C. § 1681g(a)(3) by failing to identify each

person that procured the Plaintiff’s consumer report within the prior one or two years, as

applicable, at the time of the request.

       76.     Pursuant to Rule 23 of the Federal Rules of Civil Procedure, the Plaintiff brings

this action for himself and on behalf of a class defined as follows:

       All natural persons residing in the United States (a.) who requested their consumer
       disclosure from First Advantage; (b.) who provided First Advantage with at least as much



                                                  12
  Case 3:20-cv-00756-REP Document 5 Filed 10/09/20 Page 13 of 26 PageID# 42




        personal identifying information as First Advantage requires of its customers in order to
        sell a report; (c.) to whom First Advantage responded within the two years preceding the
        filing of this action and during its pendency; (d.) to whom First Advantage sent a “Full
        File Disclosure Request Form” substantially similar to Exhibit "B" to the Complaint; and
        (e.) to whom First Advantage did not send a copy of that consumer's disclosure.
        Excluded from the class definition are any employees, officers, or directors of First
        Advantage, any attorney appearing in this case, and any judge assigned to hear this
        action.

        77.     Plaintiff additionally brings this action on behalf of a subclass of the Class

described in paragraph 76, as follows ("First Advantage Identification Card Subclass"):

        All natural persons residing in the United States (a.) who requested their consumer
        disclosure from First Advantage; (b.) who provided First Advantage with at least as much
        personal identifying information as First Advantage requires of its customers in order to
        sell a report; (c.) who additionally included a copy of an identification card; (d.) to whom
        First Advantage responded within the two years preceding the filing of this action and
        during its pendency; (e.) to whom First Advantage sent a “Full File Disclosure Request
        Form” substantially similar to Exhibit "B" to the Complaint; and (f.) to whom First
        Advantage did not send a copy of that consumer's disclosure. Excluded from this
        subclass definition are any employees, officers, or directors of First Advantage, any
        attorney appearing in this case, and any judge assigned to hear this action.

        78.     The Plaintiff incorporates his prior allegations and estimates that the class is so

numerous that joinder of all members is impractical. Although the precise number of class

members is known only to the Defendant, Plaintiff's counsel is aware from past litigation that

First Advantage is an established business that sends out tens of thousands of consumer file

disclosures each year. If First Advantage uniformly sent its "Full File Disclosure Request

Form" to each such individual, then the class size is at least that number, and certainly higher if

the Court infers that there are some number of individuals (like the Plaintiff) who ultimately

never received their file disclosure at all.

        79.     The Plaintiff’s claim is typical of those of the class members and are all are based

on the same facts and legal theories.

        80.     The Plaintiff will fairly and adequately protect the interests of the class. The




                                                  13
  Case 3:20-cv-00756-REP Document 5 Filed 10/09/20 Page 14 of 26 PageID# 43




Plaintiff has retained counsel experienced in handling FCRA class actions. Neither the Plaintiff

nor his counsel has any interests that might cause them not to vigorously pursue this action. The

Plaintiff is aware of his responsibilities to the putative class and has accepted such

responsibilities.

        81.     Certification of a class under Rule 23(b)(1) of the Federal Rules of Civil

Procedure is proper. Prosecuting separate actions would create a risk of adjudications that would

be dispositive of the interests of the other members not parties to the individual adjudications or

would substantially impair their ability to protect their interests.

        82.     Certification of a class under Rule 23(b)(2) of the Federal Rules of Civil

Procedure is appropriate in that First Advantage acted on grounds generally applicable to the

class, thereby making declaratory relief appropriate with respect to the class as a whole.

        83.     Certification of the class under Rule 23(b)(3) of the Federal Rules of Civil

Procedure is also appropriate in that:

                a.     As alleged above, the questions of law or fact common to the members of

                the class predominate over any questions affecting an individual member. Each

                of the common facts and legal questions in the case overwhelms the more modest

                individual damages issues. Further, those individual issues that do exist can be

                effectively streamlined and resolved in a manner that minimizes the individual

                complexities and differences in proof in the case.

                b.     A class action is superior to other available methods for the fair and

                efficient adjudication of the controversy. Consumer claims are generally ideal for

                class treatment as they involve many, if not most, consumers who are otherwise

                disempowered and unable to afford to bring such claims individually. Further,




                                                  14
  Case 3:20-cv-00756-REP Document 5 Filed 10/09/20 Page 15 of 26 PageID# 44




               most consumers affected by the Defendant’s FCRA violations would likely be

               unaware of their rights under the law, or which counsel they could find to

               represent them in federal litigation. Additionally, individual litigation of the

               uniform issues, in this case, would be a poor use of limited judicial resources.

               The issues at the core of this case are class-wide and should be resolved at one

               time.

       84.     First Advantage violated 15 U.S.C. § 1681g(a)(1) by failing to disclose all of the

information maintained in its database at the time of the Plaintiff’s and each putative class

member’s request.

       85.     First Advantage violated 15 U.S.C. § 1681g(a)(2) by failing to disclose all of the

sources of the information maintained in its database at the time of the Plaintiff’s and each

putative class member’s request.

       86.     First Advantage violated 15 U.S.C. § 1681g(a)(3) by failing to disclose the

identity of each person that procured the information maintained in their database about the

consumer at the time of the Plaintiff’s and each putative class member’s request.

       87.     First Advantage's violations of the Fair Credit Reporting Act were willful,

entitling the Plaintiff and putative class members to recover pursuant to 15 U.S.C. § 1681n, or, in

the alternative, the violations were committed negligently, entitling the Plaintiff and putative

class members to recover pursuant to 15 U.S.C. § 1681o.

       88.     As a result of First Advantage's violations of the Fair Credit Reporting Act, the

Plaintiff and the putative class members suffered damages including informational injury, the

inability to determine the sources of that information, and the inability to determine the identities

of each person that procured their file. They are therefore entitled to recover statutory damages,




                                                 15
  Case 3:20-cv-00756-REP Document 5 Filed 10/09/20 Page 16 of 26 PageID# 45




punitive damages and attorneys fees and costs.

                                    PRAYER FOR RELIEF

       The Defendants' respective failures to disclose all information in their possession related

to the individuals that requested their consumer file disclosures, the sources of this information,

and the identities of each person that procured the information maintained in their database about

those consumers each constituted an act or omission committed in violation of the rights

conferred to the Plaintiff and the class members by Congress as set forth in 15 U.S.C. §1681g.

As a result, each Defendant is liable to the Plaintiff and each putative class member for statutory

damages in an amount ranging from $100.00 to $1,000.00 to be determined by the jury, as well

as punitive damages, attorneys fees and costs pursuant to 15 U.S.C. 1681n. In the alternative, the

Defendants' violations of the Fair Credit Reporting Act were committed negligently, entitling the

Plaintiff and the putative class members to recover pursuant to 15 U.S.C. 1681o.

       The Plaintiff, on behalf of the proposed Classes, further seeks injunctive and declaratory

relief in the form of an Order requiring the Defendants to provide full consumer file disclosures,

the sources of information, and the identities of each person that requested the consumer's file,

immediately upon receipt of a consumer’s written request, and without requiring any consumer

to complete and return any additional forms or documents before the Defendants will comply

with their respective obligations to provide the disclosures mandated by 15 U.S.C. §1681g.

PLAINTIFF DEMANDS TRIAL BY JURY.

                                              Respectfully submitted,
                                              Willie Stanley, Jr.,


                                              By:_________/s/________________
                                              Matthew J. Erausquin, VSB No. 65434
                                              Leonard A. Bennett, VSB No. 37523
                                              Consumer Litigation Associates,



                                                 16
Case 3:20-cv-00756-REP Document 5 Filed 10/09/20 Page 17 of 26 PageID# 46




                                 Northern Virginia, P.C.
                                 1800 Diagonal Road, Suite 600
                                 Alexandria, VA 22314
                                 Tel: (703) 273-7770
                                 Fax: (888) 892-3512
                                 matt@clalegal.com
                                 lenbennett@clalegal.com

                                 Counsel for the Plaintiffs




                                   17
Case 3:20-cv-00756-REP Document 5 Filed 10/09/20 Page 18 of 26 PageID# 47




  Redacted




                                                           Exhibit "A"
Case 3:20-cv-00756-REP Document 5 Filed 10/09/20 Page 19 of 26 PageID# 48
Case 3:20-cv-00756-REP Document 5 Filed 10/09/20 Page 20 of 26 PageID# 49
Case 3:20-cv-00756-REP Document 5 Filed 10/09/20 Page 21 of 26 PageID# 50
Case 3:20-cv-00756-REP Document 5 Filed 10/09/20 Page 22 of 26 PageID# 51
Case 3:20-cv-00756-REP Document 5 Filed 10/09/20 Page 23 of 26 PageID# 52




 Redacted




                                                         Exhibit "B"
Case 3:20-cv-00756-REP Document 5 Filed 10/09/20 Page 24 of 26 PageID# 53
Case 3:20-cv-00756-REP Document 5 Filed 10/09/20 Page 25 of 26 PageID# 54
Case 3:20-cv-00756-REP Document 5 Filed 10/09/20 Page 26 of 26 PageID# 55
